Opinion issued April 5, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00960-CV
———————————
IEISHA MASS, Appellant
V.
WELLS FARGO
BANK, N.A., AS trustee for option one mortgage loan trust 2005-4 asset-backed certificates,
series 2005-4,
Appellee

 

 
On
Appeal from County Civil Court at Law No. 1
Harris
County, Texas

Trial
Court Cause No. 100088
 

 
MEMORANDUM OPINION
          Appellant, Ieisha Mass, has
neither established indigence nor paid all the required fees.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent),
20.1 (listing requirements for establishing indigence); see also Tex. Gov’t Code Ann. § 51.207 (Vernon
Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of appeals);
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted
in Tex. R. App. P. app. A §
B(1) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal,
appellant did not adequately respond.  See
Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Justices Keyes, Bland, and Sharp.